COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        David Angel Ramos v. The State of Texas

Appellate case number:      01-12-00957-CR

Trial court case number:    12CR0162

Trial court:                10th District Court of Galveston County

        Appellant’s counsel has filed a “Motion for Leave to Withdraw.” Because our
opinion in this appeal has issued, appellant’s “appeals are exhausted,” counsel has
fulfilled his duty to represent appellant, and we dismiss the motion as moot.
       We issued our opinion in this appeal on January 7, 2014. Once our opinion issues,
appointed counsel has the duty to inform appellant “of the result of the direct appeal and
the availability of discretionary review.” Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
Crim. App. 1997). “But, because there is no right to counsel on discretionary review, the
duty of counsel ends there.” Id.; see TEX. CODE CRIM. PROC. ANN. arts. 1.051(d)(2),
26.04(j)(2) (West Supp. 2013) (providing right to appointed counsel for eligible indigent
defendant in Court of Criminal Appeals if appeal is directly from trial court or petition
for discretionary review has been granted; requiring appointed counsel to represent
defendant until “appeals are exhausted”); Ayala v. State, 633 S.W.2d 526, 528 (Tex.
Crim. App. 1982) (holding that appointed counsel has no duty to file petition for
discretion review on behalf of appellant). Therefore, although counsel may have a duty
to inform appellant, if he has not already done so, of our decision and that appellant has
the right to file a petition for discretionary review, counsel has fulfilled his duty to
represent appellant in court proceedings.
       Accordingly, counsel’s motion is DISMISSED as moot.

Judge’s signature: /s/ Sherry Radack
                  Acting individually      Acting for the Court

Date: April 22, 2014